AILSHIE, J.,
Dissenting. — I concur in the conclusion reached by the majority of the court except as to the judgment for $100 penalty under see. 3402, Rev. Codes. I cannot consent to sustain the judgment for the penalty allowed. Statutes of this kind, penal in their nature, should be strictly construed, and the case ought to fall clearly within its terms before allowing a recovery. It was clearly never intended that this statute should apply to a case of dispute over the terms of a private or contemporaneous agreement like the one at issue in this case, whereby it is claimed that on the happening of certain events over which the debtor has no control, he should be relieved of future responsibility as to the security he had furnished. If the holder of a mortgage must take the risk of being mulcted in'damages for penalties every time he refuses to release a mortgage the terms of which he claims have not been complied with or on which he claims the whole sum secured has not been paid, and a bona fide controversy arises, I think it will prove most dangerous to lenders and the holders of mortgage security.
I am in favor of inflicting the penalty provided by this statute where the holder of a mortgage wilfully neglects and refuses, after demand is made, to make a release or satisfaction of a mortgage. I am not, however, willing to join in penaliz*387ing the holder of mortgage security because he refuses to release a mortgage where there is a debatable controversy or dispute existing between the parties as to whether it has been fully paid or the contract fully complied with. I am consequently satisfied that the penalty should not be inflicted in this case.